Order entered January 22, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-01099-CV

                     GWENDOLYN GABRIEL, Appellant

                                        V.

                         MERRY OUTLAW, Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-17712

                                     ORDER

      Before the Court is court reporter Lanetta Williams’s January 19, 2021

request for extension of time to file the reporter’s record. In light of the Court’s

opinion of this date, we DENY the motion as moot.


                                             /s/   KEN MOLBERG
                                                   JUSTICE